13-1706-cr
      United States v. Brown 


 1                                        In the
 2                United States Court of Appeals
 3                              For the Second Circuit
 4                                         
 5                                             
 6                                   August Term, 2014 
 7                                     No. 13‐1706‐cr 
 8                                             
 9                                    UNITED STATES, 
10                                        Appellee, 
11                                             
12                                           v. 
13                                             
14                                    NATHAN BROWN, 
15                                  Defendant‐Appellant. 
16                                             
17                                             
18                   Appeal from the United States District Court  
19                       for the Northern District of New York. 
20                       No. 12‐cr‐145 – Gary L. Sharpe, Judge. 
21                                             
22                                             
23                              SUBMITTED: FEBRUARY 17, 2015 
24                               DECIDED: DECEMBER 6, 2016  
25                                             

                                              1
 1                                              
 2              Before: POOLER, SACK, and DRONEY, Circuit Judges. 
 3                            
 4     
 5     
 6          Appeal from a January 29, 2013 judgment of the United States 
 7    District  Court  for  the  Northern  District  of  New  York  (Sharpe,  J.) 
 8    sentencing  Defendant‐Appellant  Nathan  Brown  to  60  years’ 
 9    imprisonment for producing and possessing child pornography.  We 
10    AFFIRM. 
11           
12          Judge SACK concurs in the result in a separate opinion. 
13           
14          Judge POOLER dissents in a separate opinion. 
15                            
16                                          
17                               BRENDA  K.  SANNES  AND  RICHARD  D. 
18                               BELLISS,  Assistant  United  States 
19                               Attorneys,  for  Richard  S.  Hartunian, 
20                               United  States  Attorney  for  the 
21                               Northern  District  of  New  York, 
22                               Syracuse, NY, for Appellee. 
23                                      
24                               S.        MICHAEL      MUSA‐OBREGON, 
25                               Maspeth, NY, for Defendant‐Appellant. 
26                                              
27     
28     
29     


                                               2
 1    DRONEY, Circuit Judge: 
 2     
 3           Nathan Brown pleaded guilty to three counts of production of 

 4    child pornography in violation of 18 U.S.C. § 2251(a) and two counts 

 5    of  possession  of  child  pornography  in  violation  of  18  U.S.C. 

 6    § 2252A(a)(5)(B).    The  district  court  (Sharpe,  J.)  imposed  a  sentence 

 7    of  240  months  for  each  of  the  three  counts  of  production  of  child 

 8    pornography  (to  be  served  consecutively)  and  120  months  for  each 

 9    of the two counts of possession of child pornography (to be served 

10    concurrently  with  the  other  sentences)  for  a  total  effective  sentence 

11    of 60 years’ imprisonment.  Brown challenges his sentence, arguing 

12    the  district  court  miscalculated  his  Guidelines  range  and  that  his 

13    sentence is substantively unreasonable.   

14           We AFFIRM the judgment of the district court. 

15                                 BACKGROUND 

16           Brown  has  never  objected  to  the  factual  portions  of  his  Pre‐

17    Sentence  Report  (“PSR”)  prepared  by  the  United  States  Probation 



                                            3
 1    Office.    In  addition,  as  part  of  his  plea  agreement,  he  expressly 

 2    admitted  certain  details  of  his  criminal  conduct.    The  facts—

 3    undisputed by Brown—are the following.    

 4           In February 2012, the United States Department of Homeland 

 5    Security Investigations (“HSI”) discovered eleven images on a child 

 6    pornography  website  that  appeared  to  have  been  uploaded  by  the 

 7    same person.  Several of the images depicted the same girl, referred 

 8    to here as “Jane Doe 1.”  It was later determined that Jane Doe 1 was 

 9    eight  years  old  at  the  time  the  images  were  taken.    In  one  image, 

10    Jane  Doe  1  was  pictured  with  only  a  shirt  on,  with  her  vagina 

11    exposed,  and  with  an  open  diaper  next  to  each  of  her  legs.    In 

12    another,  she  was  naked  in  a  bathtub,  again  with  her  genitalia 

13    exposed.    Additional  pictures  contained  close‐up  images  of  her 

14    vagina, and one showed a male hand pulling aside her underwear.  

15    In  several  of  the  images,  Jane  Doe  1  was  sleeping.    Among  these 




                                            4
 1    photographs  was a picture  of her  hand holding  an  adult  penis  and 

 2    two images of semen on her hand.     

 3            The  pictures  on  the  website  also  included  images  of  another 

 4    young girl, who was ten or eleven years old at the time the images 

 5    were  taken,  (“Jane  Doe  2”).    The  photographs  showed  Jane  Doe  2 

 6    with her underwear pulled to the side and her vagina exposed; with 

 7    her breast exposed; with an adult penis next to her mouth; and with 

 8    an adult penis on her lips.  Like Jane Doe 1, the images also included 

 9    close‐up  pictures  of  her  vagina.    Jane  Doe  2  was  also  sleeping  in 

10    several of the pictures.   

11            By examining metadata1 from one of the images, investigators 

12    were  able  to  determine  that  the  image  had  been  taken  using  a 

                                                                  
      1 Metadata is “[d]ata typically stored electronically that describes characteristics 

      of  [electronically  stored  information  (‘ESI’)], . . . . [such  as]  how,  when,  and  by 
      whom ESI was collected, created, accessed, modified, and how it is formatted.”  
      The  Sedona  Conference,  The  Sedona  Conference  Glossary:  E–Discovery  &  Digital 
      Information Management 34 (Sherry B. Harris & Paul H. McVoy, eds., 3d ed. 2010).  
      Here,  the  metadata  associated  with  the  image  that  the  HSI  found  online 
      consisted  of  the  date,  time,  and  GPS  coordinates  registered  by  the  recording 
      device at the time the image was captured and the type of recording device (i.e., a 
      Motorola Droid X cell phone) that was used.    


                                                   5
 1    Motorola  Droid  X  cell  phone.    The  metadata  also  revealed  global 

 2    positioning  system  (“GPS”)  coordinates  associated  with  the  image.   

 3    With  assistance  from  the  cell  phone  carrier  in  that  region  for  the 

 4    Motorola  Droid  X,  investigators  were  able  to  determine  the 

 5    approximate  area  where  the  photograph  was  taken.    Investigators 

 6    then  spoke  with  the  superintendent  for  schools  within  that  area, 

 7    who identified a sanitized image of Jane Doe 1.    

 8           The HSI agents visited Jane Doe 1’s home and spoke with her 

 9    parents.  Through these interviews, the HSI learned that Jane Doe 1 

10    and Jane Doe 2 were cousins.  Investigators then spoke to Jane Doe 

11    2’s  mother  as  well.    The  HSI  learned  that  Brown—the  former 

12    boyfriend of Jane Doe 2’s mother—had frequently babysat both girls 

13    at Jane Doe 2’s trailer home, where the photographs were taken.    

14           Jane  Doe  1  and  Jane  Doe  2  were  interviewed.    The  girls 

15    reported  that  while  babysitting  Brown  would  “play  house”  with 

16    them,  and  Jane  Doe  1  would  play  the  “baby”  and  wear  a  diaper.  




                                            6
 1    PSR  ¶¶ 18,  20,  31‐33.    According  to  Jane  Doe  1,  Brown  would 

 2    periodically “change” the diaper as if it were soiled.  PSR ¶ 33.  Jane 

 3    Doe  1  reported  that,  while  doing  so,  Brown  had  touched  her  as  he 

 4    “clean[ed]”  her  vaginal  area  with  a  baby  wipe.    PSR  ¶  33.    Brown 

 5    also took pictures of the girls as this was occurring.   

 6           Both  girls  were  able  to  recognize  themselves  in  the 

 7    photographs  that  they  were  shown  by  investigators,  and  they 

 8    remembered  a  number  of  the  pictures  which  had  been  taken  while 

 9    they  were  awake.    Jane  Doe  1  told  investigators  that  Brown  had 

10    offered to buy her an iPad if she allowed him to take more pictures 

11    of her, which she refused.  

12           Based  on  the  information  provided  by  the  girls  and  their 

13    parents,  the  HSI  agents  obtained  a  search  warrant  for  Brown’s 

14    residence  and  electronic  devices.    On  March  9,  2012,  law 

15    enforcement  officers  executed  the  warrant  at  Brown’s  trailer  home, 

16    and  found  him  attempting  to  delete  child  pornography  from  his 




                                            7
 1    computer.    Brown  was  arrested.    Among  the  items  seized  from 

 2    Brown’s  apartment  were  multiple  computers,  cell  phones,  storage 

 3    devices, and a pinhole camera.       

 4           After  his  arrest,  Brown  told  investigators  that  he  had  been 

 5    viewing child pornography online daily using software that hid his 

 6    IP  address.    He  admitted  to  taking  nude  photographs  of  children 

 7    with  his  phone,  including  approximately  100  photographs  of  Jane 

 8    Doe  1  and  Jane  Doe  2  that  he  uploaded  from  his  phone  to  his 

 9    computer.    Brown  told  investigators  that  he  had  taken  the  pictures 

10    of Jane Doe 1 because the “opportunity was there.”  PSR ¶ 26.   

11           Brown  told  investigators  that  he  had  also  taken  sexually‐

12    explicit  photographs  and  videos  of  a  third  victim  (“Jane  Doe  3”), 

13    who  was  nine  years  old  at  the  time.    Jane  Doe  3  was  his  ex‐wife’s 

14    sister.  Images and videos of Jane Doe 3 were also found on Brown’s 

15    computers.    One  video  showed  Brown  touching  his  penis  to  her 

16    hand and ejaculating on it.  Another showed him ejaculating on her 




                                             8
 1    feet,  and  a  third  showed  him  pulling  down  her  underwear  and 

 2    spreading  her  vagina  with  his  fingers.    Brown  admitted  to  pulling 

 3    down Jane Doe 3’s underwear and photographing her while she was 

 4    sleeping during a family trip to Lake George in December 2011.  Jane 

 5    Doe 3 currently has no knowledge that the photographs were taken; 

 6    she was asleep at the time.   

 7            After  Brown’s  arrest,  investigators  conducted  a  forensic 

 8    analysis  of  his  computers  and  phones.    The  eleven  images  that 

 9    originally  prompted  the  investigation  were  found  on  Brown’s 

10    computers.    The  search  also  revealed  that  Brown  had  produced 

11    pornographic images of at least five children—Jane Does 1, 2, and 3, 

12    and  two  additional  unidentified  victims.    The  unidentified  victims 

13    were  a  young  girl  (age  eight  or  nine)  and  an  infant.2    Investigators 

                                                                  
      2 There was some confusion at sentencing as to the content of the images of the 

      unidentified victims.  At sentencing, the government provided that the nature of 
      the  images  of  Victims  #4  and  5  “were  different”  as  “they  involved  a  hidden 
      camera  where  the  images  may  not  be  considered  sexually  explicit,  but  they 
      captured  two  minors  changing  in  and  out  of  their  clothing.”    App.  80‐81.    The 
      government continued, stating “there were two additional victims, Jane Doe VI 
      and VII” who were “also secretly filmed with a hidden camera changing in and 

                                                  9
 1    also  discovered  photographs  that  Brown  had  taken  by  hiding  his 

 2    pinhole  camera  (1) in  the  bathroom  of  a  home  where  a  pool  party 

 3    was  being  held  and  (2)  in  the  bathroom  of  a  public  water  park  in 

 4    Lake George.  The pinhole camera had captured images of children 

 5    changing their clothes.   

 6                  Brown  possessed  an  extraordinary  quantity  of  other  child 

 7    pornography  not  involving  these  five  victims.    His  computers 

 8    collectively  contained  over  25,000  still  images  and  365  videos, 

 9    including  approximately  4  still  images  involving  torture,  60 

10    displaying  bondage,  30  depicting  bestiality,  1,873  involving  sexual 

                                                                                                                                                                        
      out  of  their  clothes.”    App.  81.    The  government  appears  to  have  made  this 
      statement in error as the PSR states that “images of Victim #4 depicted a female 
      approximately  eight  to  nine  years  old  with  black  hair  opening  her  vagina  and 
      wearing  a  cartoon  t‐shirt”  and  that  images  of  Victim  #5  “depict  an  unknown 
      infant.”  PSR ¶ 37.  The PSR goes on to provide that “[i]mages were also located 
      of  unknowing  victims  obtained  by  the  defendant  hiding  a  pinhole  camera  at 
      various  locations.”    PSR  ¶ 38  (emphasis  added).    The  PSR  provides  that  four 
      children were filmed by the pinhole camera: an identified minor female who was 
      unaware she was a victim, Brown’s son, and two unidentified children who were 
      taped changing out of their swimwear.  PSR ¶ 38.  Victims #4 and 5 are not those 
      children,  identified  by  the  government  at  sentencing  as  Victims  #6  and  7, 
      depicted in images and videos obtained by Brown of the pinhole cameras. Rather 
      they are victims depicted similarly to Jane Does 1, 2, and 3. 



                                                                                    10
 1    intercourse, 160 involving objects, and 18 involving infants.  In total, 

 2    294 victims were identified in these images.   

 3           On  March  21,  2012,  Brown  was  indicted  in  the  Northern 

 4    District  of  New  York  on  five  counts:  three  counts  of  production  of 

 5    child  pornography  in  violation  of  18  U.S.C.  §§  2251(a),  (e)  and 

 6    2256(8) (Counts One to Three), and two counts of possession of child 

 7    pornography  in  violation  of  18  U.S.C.  §§  2252A(a)(5)(B),  (b)(2)  and 

 8    2256(8)(A)  (Counts  Four  and  Five).3    The  three  production  counts 

 9    were based on the separate conduct involving Jane Does 1, 2, and 3.  

10    Brown pled guilty to all counts of the indictment. 

11           At sentencing, the district court accepted the PSR’s Guidelines 

12    calculation.    In  determining  Brown’s  Guideline  range,  the  PSR 

13    grouped Counts 1, 4, and 5 pursuant to U.S.S.G. § 3D1.2.  The base 

14    offense  level  for  this  group  (“Group  1”)  was  calculated  under 

15    U.S.S.G.  § 2G2.1(a)  to  be  32.    This  base  offense  level  was  then 

                                                                  
      3
         There  were  two  counts  for  possession  of  child  pornography  because  images 
      were found on two computers.  App. 11‐13.   



                                               11
 1    increased  by  a  total  of  14  levels  because  of  five  sentencing 

 2    enhancements:  (1)  a  four‐level  enhancement  pursuant  to  U.S.S.G. 

 3    § 2G2.1(b)(1)(A) because Jane Doe 1 was under twelve years old, (2) 

 4    a  two‐level  enhancement  pursuant  to  U.S.S.G.  § 2G2.1(b)(2)(A) 

 5    because  the  offense  conduct  “involved  the  commission  of  a  sexual 

 6    act  or  sexual  contact,”  (3)  a  four‐level  enhancement  pursuant  to 

 7    U.S.S.G.  § 2G2.2(b)(4)  because  “the  offense  involved  material  that 

 8    portrays  sadistic  or  masochistic  conduct  or  other  depictions  of 

 9    violence,”  (4)  a  two‐level  enhancement  pursuant  to  U.S.S.G. 

10    § 2G2.1(b)(5)  because  Jane  Doe  1  was  in  the  “custody,  care  or 

11    supervisory  control”  of  Brown,  and  (5)  a  two‐level  enhancement 

12    pursuant  to  U.S.S.G.  § 3A1.1(b)(1)  because  Brown  “knew  or  should 

13    have known” that the conduct involved a vulnerable victim.  These 

14    enhancements amounted to an offense level of 46 for Group 1.   

15          Counts 2 and 3 were placed in two separate groups because of 

16    the separate harm to Jane Does 2 and 3.  The offense level calculated 




                                         12
 1    for Groups 2 and 3 was 42.  The offense level calculations for these 

 2    groups  were  identical  to  the  calculation  in  Group  1,  except  that  no 

 3    enhancements  for  depictions  of  sadistic  or  masochistic  conducted 

 4    were applied, as the possession counts were not included in Groups 

 5    2  and  3.    To  combine  the  groups,  the  PSR  took  the  greatest  offense 

 6    level  of  the  groupings—46  from  Group  1—and  increased  that 

 7    offense  level  by 3  pursuant  to  U.S.S.G. § 3D1.4.   Brown’s  combined 

 8    adjusted offense level on all counts was 49.  Brown received a final 

 9    five‐level  enhancement  pursuant  to  U.S.S.G.  § 4B1.5(b)  for  having 

10    “engaged  in  a  pattern  of  activity  involving  prohibited  sexual 

11    conduct.”    Finally,  Brown  received  a  three‐level  reduction  for 

12    acceptance  of  responsibility.    The  total  offense  level  was  then 

13    “treated  as  level  43,”  the  maximum  offense  level  under  the 

14    Guidelines.  See U.S.S.G. ch. 5, pt. A, application note 2 (“An offense 

15    level of more than 43 is to be treated as an offense level of 43.”). 




                                            13
 1           At Criminal History Category I and offense level 43, Brown’s 

 2    recommended  sentence  under  the  Guidelines  was  initially  life 

 3    imprisonment.    However,  because  each  count  was  subject  to  a 

 4    statutory  maximum,  Brown’s  recommended  Guidelines  sentence 

 5    became 110 years.   

 6           Many of the victims identified in the images that related to the 

 7    two possession counts provided Victim Impact Letters to the district 

 8    court  prior  to  sentencing.    In  those  letters,  the  victims  recounted 

 9    feelings of helplessness, depression, shame, and fear.  In the words 

10    of one victim,  

11           My  privacy  and  myself  ha[ve]  been  violated  and  my 
12           pictures are on the internet all over the world. . . . Even 
13           though I’ve tried so hard to forget there’s not a day that 
14           goes  by  that  it  doesn’t  affect  me. . . . I  break  down  into 
15           tears all of a sudden, I don’t talk for a day, I get random 
16           flashbacks,  I  have  horrible  nightmares. . . . Now  the 
17           pictures  are  spread  all  over  the  internet,  and 
18           unfortunately it’s beyond my control.  

19    PSR  at  36‐37.    In  the  words  of  another  victim,  “[b]eing  sexually 

20    abused  is  something  you  never  forget, . . . .  [b]ut  when  you  have 



                                             14
 1    photographs of your abuse on the Internet, . . . it makes it even more 

 2    impossible to keep it in your past and move on from it.  It is like the 

 3    abuse is still happening.”  PSR at 41. 

 4          As  to  the  three  counts  of  the  indictment  which  charged 

 5    production of child pornography, the families of Jane Doe 1 and Jane 

 6    Doe  2  spoke  at  Brown’s  sentencing.    They  described  the  significant 

 7    behavioral issues that these girls suffer, and how the girls struggle to 

 8    maintain  relationships  with  family  and  friends.    For  example,  Jane 

 9    Doe  1’s  family  explained  that  Jane  Doe  1  blames  herself  for  what 

10    happened.    She  experiences  frequent  nightmares  in  which  Brown 

11    “chas[es] her with [his] phone and camera.”  App. 84.  Jane Doe 1’s 

12    grandmother  recounted  witnessing  these  nightmares  and  hearing 

13    Jane Doe 1 scream, “Get him off me, get him off me.”  App. 84.  Jane 

14    Doe  1  was  nearly  held  back  in  school  and  required  one‐on‐one 

15    tutoring  and  counseling  services.    Jane  Doe  2’s  family  similarly 

16    described  how  Jane  Doe  2  suffers  from  guilt  and  nightmares,  has 




                                           15
 1    difficulty  trusting  other  people,  and  has  required  extensive 

 2    treatment,  including  medication  and  counseling.    The  families  told 

 3    the  district  court  that  both  they  and  the  girls  “feel  violated  in  the 

 4    worst imaginable way” and that the girls “live in fear” and continue 

 5    to “struggle[] with what happened.”  App. 83.  Jane Doe 3, Brown’s 

 6    ex‐wife’s sister, PSR ¶ 61, did not submit a Victim Impact Statement 

 7    or speak at sentencing. 

 8            Brown  did  not  object  to  the  Guidelines  calculations  or  to  the 

 9    factual matters set forth in the PSR, but asked for a non‐Guidelines 

10    sentence of fifteen years’ imprisonment.  The district court sentenced 

11    Brown  to  60  years’  imprisonment,  imposing  20‐year  consecutive 

12    terms on Counts One through Three (the production counts related 

13    to victims Jane Does 1 through 3), and 10‐year terms on Counts Four 

14    and Five (the possession counts) to be served concurrently with one 

15    another and with its sentence on the production counts.4   

                                                                  
      4
         A  supervised  release  term  of  life  was  also  imposed,  as  well  as  a  restitution 
      award of $10,416.  


                                                  16
 1                                   DISCUSSION 

 2           “Our  review  of  criminal  sentences  includes  both  procedural 

 3    and  substantive  components  and  amounts  to  review  for  abuse  of 

 4    discretion.”    United  States  v.  McIntosh,  753  F.3d  388,  393‐94  (2d  Cir. 

 5    2014)  (per  curiam)  (internal  quotation  marks  omitted).    We  “must 

 6    first  ensure  that  the  district  court  committed  no  significant 

 7    procedural  error.”    Gall  v.  United  States,  552  U.S.  38,  51  (2007).  

 8    Procedural  error  occurs  in  situations  where  “the  district  court 

 9    miscalculates  the  Guidelines;  treats  them  as  mandatory;  does  not 

10    adequately  explain  the  sentence  imposed;  does  not  properly 

11    consider the § 3553(a) factors; bases its sentence on clearly erroneous 

12    facts;  or  deviates  from  the  Guidelines  without  explanation.”  

13    McIntosh,  753  F.3d  at  394.    “Once  we  have  determined  that  the 

14    sentence  is  procedurally  sound,  we  then  review  the  substantive 

15    reasonableness of the sentence, reversing only when the trial court’s 

16    sentence  ‘cannot  be  located  within  the  range  of  permissible 




                                             17
 1    decisions.’”  United States v. Dorvee, 616 F.3d 174, 179 (2d Cir. 2010) 

 2    (quoting United States v. Cavera, 550 F.3d 180, 189 (2d Cir. 2008)). 

 3           A  sentence  is  substantively  unreasonable  if,  for  instance,  it 

 4    would  “damage  the  administration  of  justice  because  the  sentence 

 5    imposed  was  shockingly  high.”  United  States  v.  Rigas,  583  F.3d  108, 

 6    123  (2d  Cir.  2009).    Upon  review  for  substantive  unreasonableness, 

 7    we  “take  into  account  the  totality  of  the  circumstances,  giving  due 

 8    deference  to  the  sentencing  judge’s  exercise  of  discretion,  and 

 9    bearing  in  mind  the  institutional  advantages  of  district  courts.” 

10    Cavera, 550 F.3d at 190. 

11           I  first  address  Brown’s  argument  that  the  district  court 

12    miscalculated  his  Guidelines  range,  and  then  turn  to  whether 

13    Brown’s sentence was substantively reasonable. 

14           I.     Procedural Reasonableness 

15           On appeal, Brown raises—for the first time—two challenges to 

16    his  Guidelines  calculation:  (1)  that  the  district  court  misapplied  the 




                                            18
1    Guidelines’ grouping and stacking provisions and (2) that the court 

2    erroneously applied an enhancement for material depicting sadistic 

3    or  masochistic  conduct.5    The  government  argues  that  Brown  has 

4    waived these objections to the district court’s Guidelines calculations 

5    by failing to object to the PSR.  

6            “[W]aiver is the “intentional relinquishment or abandonment 

7    of  a  known  right.”    United  States  v.  Olano,  507  U.S.  725,  733  (1993) 

8    (quoting  Johnson  v.  Zerbst,  304  U.S.  458,  464  (1938)).    “[C]ourts 

9    applying [the] waiver doctrine have focused on strategic, deliberate 


                                                                 
     5  The  dissent  suggests  a  third  problem  with  Brown’s  Guidelines  calculation—

     raised  neither  here  nor  below—that  the  conduct  underlying  certain  sentencing 
     enhancements “cannot justify such a dramatic departure from the sentence that 
     would  have  been  recommended  based  solely  on  the  offense  itself.”    Dissenting 
     Op.,  post  at  5.    However,  each  of  the  three  enhancements  highlighted  in  the 
     dissent  arose  from  distinct  harms  inflicted  by  Brown’s  criminal  conduct, 
     specifically:  (1)  that  the  victims  were  in  Brown’s  care  at  the  time  of  the  abuse, 
     U.S.S.G. § 2G2.1(b)(5); (2) that the victims were asleep during some of the abuse 
     and  therefore  especially  vulnerable,  U.S.S.G.  §  3A1.1(b)(1);  and  (3)  that  the 
     victims  were  of  a  particularly  young  age,  U.S.S.G.  §  2G2.1(b)(1).    These 
     enhancements increased Brown’s Guidelines range, but the resulting increase is 
     not  error—even  if  it  were  properly  before  us—because  each  enhancement 
     accounted for separate harms.  See United States v. Volpe, 224 F.3d 72, 76 (2d Cir. 
     2000)  (“[M]ultiple  adjustments  may  properly  be  imposed  when  they  aim  at 
     different harms emanating from the same conduct.”). 



                                                   19
 1    decisions that litigants consciously make.”  United States v. Dantzler, 

 2    771 F.3d 137, 146 n.5 (2d Cir. 2014).  A true waiver will “extinguish” 

 3    an error in the district court, precluding appellate review.  Olano, 507 

 4    U.S. at 733.  By contrast, “[i]f a partyʹs failure to [object] is simply a 

 5    matter  of  oversight,  then  such  oversight  qualifies  as  a  correctable 

 6    ‘forfeiture’ . . . .” United States v. Yu‐Leung, 51 F.3d 1116, 1122 (2d Cir. 

 7    1995).  If a party forfeits an argument, we review for plain error. Id.  

 8    Under the plain error standard, an appellant must demonstrate that 

 9    “(1)  there  is  an  error;  (2)  the  error  is  clear  or  obvious,  rather  than 

10    subject  to  reasonable  dispute;  (3)  the  error  affected  the  appellantʹs 

11    substantial  rights,  which  in  the  ordinary  case  means  it  affected  the 

12    outcome of the district court proceedings; and (4) the error seriously 

13    affects  the  fairness,  integrity  or  public  reputation  of  judicial 

14    proceedings.”    United  States  v.  Marcus,  560  U.S.  258,  262  (2010) 

15    (internal alteration and quotation marks omitted).   




                                              20
 1           There  is  some  tension  in  our  case  law  concerning  the 

 2    application  of  plain  error  review  and  waiver  in  the  sentencing 

 3    context.  Compare United States v. McCrimon, 788 F.3d 75, 78 (2d Cir. 

 4    2015) (“The plain error doctrine should not be applied stringently in 

 5    the sentencing context, where the cost of correcting an unpreserved 

 6    error  is  not  as  great  as  in  the  trial  context.”  (alteration  and  internal 

 7    quotation marks omitted)), United States v. Wernick, 691 F.3d 108, 113 

 8    (2d  Cir.  2012)  (same),  with  United  States  v.  Jass,  569  F.3d  47,  66  (2d 

 9    Cir.  2009)  (concluding  that  failure  to  object  to  sentencing 

10    enhancement  constituted  forfeiture),  and  United  States  v.  Eberhard, 

11    525 F.3d 175, 179 (2d Cir. 2008) (same).  It is not necessary to decide 

12    whether  Brown’s  challenges  to  the  Guidelines  calculation  were 

13    waived  or  forfeited,  or  whether  the  plain  error  doctrine  should  be 

14    applied  stringently,  however,  because,  for  the  reasons  discussed 

15    below, he fails to demonstrate any error whatsoever. 

16            




                                              21
 1              A. Grouping and Stacking 

 2          Brown  first  argues  that  the  district  court  erred  in  its 

 3    application of the Guidelines’ grouping and stacking provisions. 

 4          Chapter  3,  Part  D  of  the  Sentencing  Guidelines  Manual 

 5    provides  rules  for  determining  a  single  offense  level  when  a 

 6    defendant is convicted of multiple counts.  See generally United States 

 7    v. Feola, 275 F.3d 216, 219 (2d Cir. 2001).  First, under the Guidelines, 

 8    “[a]ll counts involving substantially the same harm shall be grouped 

 9    together into a single Group. Counts involve substantially the same 

10    harm  within  the meaning  of  this  rule . . . [w]hen  counts  involve  the 

11    same  victim  and  two  or  more  acts  or  transactions  connected  by  a 

12    common criminal objective or constituting part of a common scheme 

13    or plan.”  U.S.S.G. § 3D1.2(b).  Next, an offense level for each group 

14    is  determined  by  using  the  offense  level,  enhanced  by  relevant 

15    conduct,  for  the  most  serious  offense  within  the  group.    Id. 

16    § 3D1.3(a).  The combined offense level is then determined by using 




                                           22
 1    the  offense  level  of  the  group  with  the  highest  offense  level, 

 2    adjusting that level upward based on the offense levels of the other 

 3    groups, and finally decreasing the offense level as appropriate if the 

 4    defendant accepts responsibility for his offenses.  Id. §§ 3D1.4, 3E1.1. 

 5           The  district  court  correctly  applied  these  provisions.    As 

 6    noted, the district court combined Counts 1, 4, and 5 (Group 1).  The 

 7    court  was  required  to  group  Counts  2  and  3  separately  because 

 8    Section 3D1.2(d) specifically prohibits counts charging production of 

 9    child  pornography  to  be  grouped  together.    The  court  then 

10    determined  a  combined  offense  level  by  using  the  offense  level  for 

11    Group 1—the group with the highest level—increasing that offense 

12    level  based  on  the  levels  of  Groups  2  and  3,  and  decreasing  the 

13    offense level based on Brown’s acceptance of responsibility.  There is 

14    no  error,  much  less  plain  error,  in  how  the  district  court  grouped 

15    Brown’s convictions counts. 




                                           23
 1          Nor is there any error in the district court’s application of the 

 2    stacking provisions in Chapter 5 of the Guidelines Manual.  Section 

 3    5G1.2(d) provides, “[i]f the sentence imposed on the count carrying 

 4    the  highest  statutory  maximum  is  less  than  the  total  punishment, 

 5    then the sentence imposed on one or more of the other counts shall 

 6    run  consecutively,  but  only  to  the  extent  necessary  to  produce  a 

 7    combined  sentence  equal  to  the  total  punishment.”    The  district 

 8    court correctly determined that the Guidelines range was 110 years 

 9    based  on  the  stacking  maximums  for  the  three  production  counts, 

10    which  each  carried  a  statutory  maximum  of  30  years,  and  the  two 

11    possession  counts,  which  each  carried  a  statutory  maximum  of  10 

12    years.  The district court also appropriately applied Section 5G1.2 in 

13    arriving at the sentence imposed.  

14              B. Enhancement  for  Violent  and  Sadomasochistic 
15                 Conduct 
16     
17          Brown next argues that the district court erred by applying a 

18    four‐level  sentencing  enhancement  to  Group  1  for  an  “offense 


                                          24
 1    involv[ing] material that portrays sadistic or masochistic conduct or 

 2    other depictions of violence,” U.S.S.G. § 2G2.2(b)(4), despite the fact 

 3    that Brown did not produce any sadistic images.  Brown apparently 

 4    contends  that  although  the  materials  underlying  the  possession 

 5    counts  contained  such  images,  that  enhancement  should  not  apply 

 6    because  the  possession  counts  were  not  relevant  conduct  for  the 

 7    production counts.6 

 8            It  is  not  necessary to  address Brown’s argument because  any 

 9    error would necessarily be harmless.  Because Brown’s total offense 

10    level exceeded the highest offense level listed in the sentencing table 

11    by  more  than  four  levels,  Brown’s  Guidelines  range  would  have 

12    been  identical  even  absent  this  enhancement.    Any  misapplication 

13    was therefore harmless.  United States v. Cramer, 777 F.3d 597, 603 (2d 

14    Cir.  2015)  (“An  error  in  Guidelines  calculation  is  harmless  if 

                                                                  
      6  Brown  also  claims  that  the  district  court  misunderstood  that  this  type  of 

      material was only involved in the possession counts, not the production counts.  
      The  transcript  of  the  sentencing  reflects  that  the  district  court  understood  this 
      distinction, however.   



                                                  25
 1    correcting  the  error  would  result  in  no  change  to  the  Guidelines 

 2    offense level and sentencing range.”). 

 3           II.    Substantive Reasonableness 

 4           Brown  argues  his  sentence  of  720  months  is  unreasonable 

 5    because  it  results  in  a  de  facto  life  sentence.    He  also  argues  the 

 6    district  court  abused  its  discretion  in  concluding  Brown  lacked 

 7    remorse.  

 8           This  Court  will  “set  aside  a  district  court’s  substantive 

 9    determination  only  in  exceptional  cases  where  the  trial  court’s 

10    decision  ‘cannot  be  located  within  the  range  of  permissible 

11    decisions.’”  Cavera, 550 F.3d at 189 (quoting Rigas, 490 F.3d at 238).  

12    Brown  has  not  shown  that  the  district  court’s  decision  is  such  an 

13    exceptional case.  Given the seriousness of the crimes involved here, 

14    a  60  year  sentence—which  was  below  the  Guidelines  range—is 

15    within  the  realm  of  punishments  that  this  Court  has  upheld  as 

16    reasonable  for  production  of  child  pornography,  even  considering 




                                            26
 1    that there may be, as Brown argues, “more serious” crimes such as 

 2    intentional murder.  See, e.g., United States v. Hamilton, 548 F. App’x 

 3    728,  730  (2d  Cir.  2013)  (summary  order)  (“Insofar  as  Hamilton 

 4    argues  that . . .  [life]  sentences  should  be  ‘reserved  [for]  intentional 

 5    murder,’  we  find  such  an  argument  unavailing.    Nor  are  we 

 6    persuaded  that  a  life  sentence  in  the  case  at  bar  overstates  the 

 7    ‘seriousness  of  the  offense,’  see  18  U.S.C.  §  3553(a)(2)(A),  given 

 8    Hamilton’s role in producing graphic child pornography by filming 

 9    himself sexually abusing children as young as four years old.”). 

10           Additionally, the district court did not abuse its discretion in 

11    determining  Brown  had  not  demonstrated  remorse.    First,  the 

12    district court, having adopted the Guidelines calculation in the PSR, 

13    accepted  a  three‐level  reduction  in  Brown’s  offense  level  for 

14    acceptance  of  responsibility.    Second,  the  district  court  based  its 

15    conclusion that Brown showed “no true serious remorse,” App. 101, 




                                            27
 1    on  Brown’s  behavior  at  sentencing  as  well  as  his  statements  to  the 

 2    Probation Office contained in the PSR.   

 3           As to the substantive reasonableness of the sentence, this case 

 4    is  not,  as  Brown  argues  and  the  dissent  maintains,  United  States  v. 

 5    Dorvee,  616  F.3d  174  (2d  Cir.  2010).    In  Dorvee,  the  defendant  was 

 6    sentenced  to  the  statutory  maximum  of  240  months’  imprisonment 

 7    after  pleading  guilty  to  one  count  of  distribution  of  child 

 8    pornography.    See  id.  at  176.    Dorvee’s  conviction  arose  from 

 9    sexually‐explicit  conversations  that  he  had  online  with  two 

10    undercover  police  officers  that  he  believed  to  be  teenage  boys.    Id.  

11    Dorvee  was  arrested  when  he  arrived  at  a  meeting  with  one  of  the 

12    “boys,” after indicating that he wanted to photograph and engage in 

13    sexual conduct with the “boy.”  Id.  A search of Dorvee’s computers 

14    revealed several thousand still images and approximately 100 to 125 

15    videos of minors engaging in sexually explicit conduct.  Id.   




                                            28
 1           We  found  Dorvee’s  within‐Guidelines  sentence  to  be 

 2    substantively  unreasonable.    Id.  at  188.    The  district  court  had 

 3    “apparent[ly] assum[ed] that Dorvee was likely to actually sexually 

 4    assault  a  child,”  but  this  assumption  was  “unsupported  by  the 

 5    record  evidence,”  which  demonstrated  that  Dorvee  had  never  had 

 6    any  actual  sexual  contact  with  children.    Id.  at  183‐84.    The  record 

 7    also  contained  medical  and  psychiatric  expert  reports  that  Dorvee 

 8    was  unlikely  to  initiate  a  relationship  with  a  child.    Id.  at  183.    We 

 9    found  that  application  of  the  Guidelines  in  Dorvee’s  case  led  to  an 

10    irrational result,  observing  that  the  Guidelines  resulted  in a  greater 

11    sentence  than  had  he  been  convicted  of  “actually  engag[ing]  in 

12    sexual conduct with a minor.”  Id. at 187.   

13           Brown  did  have  actual  sexual  contact—repeatedly—with 

14    multiple  young  victims,  and  Brown  engaged  in  the  production  of 

15    child  pornography  during  the  course  of  this  abuse.    We  have 

16    repeatedly  upheld  lengthy  sentences  in  production  cases  post‐




                                              29
 1    Dorvee,  recognizing  a  distinction  between  production  and 

 2    possession, particularly in production cases involving sexual contact 

 3    with  victims.    See  United  States  v.  Oehne,  698  F.3d  119,  125  (2d  Cir. 

 4    2012) (per curiam) (“Dorvee is readily distinguishable . . . . Unlike the 

 5    defendant  in  Dorvee,  Oehne  actually  sexually  assaulted  a 

 6    child. . . . He  photographed  the  abuse  and  distributed  the  images 

 7    over  the  internet,  where  they  have  been  viewed  by  thousands 

 8    worldwide.”);  United  States  v.  Broxmeyer,  699  F.3d  265,  291  (2d  Cir. 

 9    2012)  (“[T]his  case  is  distinguishable  [from  Dorvee]  in  presenting 

10    ample  record  evidence  of  Broxmeyer  actively  engaging  minors  in 

11    sexual  conduct,  for  purposes  of  both  photographing  it  and 

12    participating in it.”).   

13           Moreover, the fact that the victims were asleep when some of 

14    the  photographs  and  videos  were  taken  of  them  does  not,  as  the 

15    dissent  suggests,  make  Brown’s  conduct  any  less  serious.    See 

16    Dissenting Op., post at 5, 8, 10.  Simply because they did not know of 




                                             30
 1    Brown’s  actions  when  they  were  sleeping  does  not  diminish  the 

 2    harm  they  suffered.    As  to  Jane  Doe  3,  the  fact  that  she  was  asleep 

 3    for all of the sexual abuse does not mean that she will never learn of 

 4    it, or that she will not suffer the emotional and psychological harm 

 5    described by the other victims.7        

 6            Given  the  seriousness  of  Brown’s  offenses  and  the  need  to 

 7    protect the public from further crimes of this defendant and others, 

 8    as well as the application by the district court of the other sentencing 

 9    factors set forth in 18 U.S.C. § 3553(a), the sentence imposed in this 

10    case  was  “within  the  range  of  permissible  decisions.”    Cavera,  550 

11    F.3d at 191. 

                                                                  
      7  In  fact,  under  the  Guidelines,  an  offense  is  more  serious  when  the  victim  is 

      “unusually  vulnerable  due  to  .  .  .  physical  or  mental  condition”  or  “otherwise 
      particularly  susceptible  to  the  criminal  conduct.”    U.S.S.G.  §  3A1.1  cmt.  n.2.  
      Other  circuits  have  specifically  upheld  applying  this  enhancement  in  child 
      pornography  and  sexual  abuse  cases  where  victims  were  vulnerable  because 
      they were asleep at the time of the abuse.  See United States v. Kapordelis, 569 F.3d 
      1291,  1316  (11th  Cir.  2009);  United  States  v.  Newsom,  402  F.3d  780,  785  (7th  Cir. 
      2005); United States v. Wetchie, 207 F.3d 632, 633‐36 (9th Cir. 2000); see also United 
      States v. Finley, 726 F.3d 483, 495 (3d Cir. 2013) (noting that sleeping children are 
      “considerably  more  vulnerable”  in  context  of  child  pornography  production 
      offenses).   



                                                   31
1                              CONCLUSION 

2          For  the  foregoing  reasons,  Brown’s  720  month  sentence  was 

3    procedurally  and  substantively  reasonable.    Accordingly,  we 

4    AFFIRM the judgment of the district court. 




                                       32
 1    13‐1706‐cr 
 2    United States v. Brown 
 3     
 4    SACK, Circuit Judge, concurring: 

 5                  I respectfully concur in the result proffered by the opinion of Judge 

 6    Droney:  I vote to affirm the judgment of the district court, concluding that the 

 7    sentence imposed is procedurally and substantively reasonable.  I write 

 8    separately, however, to reflect on an aspect of these proceedings that I find 

 9    troubling.   

10                  I have read and heard observations by many trial judges over the course of 

11    many years about the challenges inherent in imposing sentences.  As articulated 

12    by my colleague Denny Chin:  

13                  Sentencing is perhaps the most important responsibility of a trial 
14                  judge, and surely the most difficult.  Emotion is one reason it is so 
15                  difficult.  The competing considerations evoke strong sentiments— 
16                  anger, indignation, shame, sorrow, grief, despondency, and hope. 
17                  The sentencing judge is not immune from these emotions.1 

18    ʺ[A]ppellate courts play an important but clearly secondary role in the process of 

19    determining an appropriate sentence[:]  We review the work of district courts[, 

20    but] under a ʹdeferential abuse‐of‐discretion standard.ʹʺ  United States v. Cavera, 


                                                                  
           Hon. Denny Chin, Sentencing: A Role for Empathy, 160 U. PA. L. REV. 1561, 1579 (2012) 
        1

      (footnote omitted).  
                                                                                            13‐1706 
                                                                             United States v. Brown 
                                                                                                    
 1    550 F.3d 180, 189 (2d Cir. 2008) (en banc) (quoting Gall v. United States, 552 U.S. 38, 

 2    41 (2007)), cert. denied, 556 U.S. 1268 (2009).  

 3           In addressing this appeal, the members of the panel start on what I 

 4    understand to be common ground:  The defendant pled guilty to reprehensible 

 5    crimes, recounted at length in several opinions rendered in this appeal, including 

 6    Judge Droneyʹs issued today.  The offenses for which the defendant was 

 7    sentenced after pleading guilty to them involved a deeply disturbing 

 8    combination of child molestation and the making, watching, and circulation of 

 9    obscene child pornography.  The details of the charged conduct challenge the 

10    adequacy of English‐language adjectives to characterize them.   

11           Notwithstanding the horrific nature of the crimes of conviction, we are 

12    nonetheless required, of course, to ensure the legal propriety of the sentence 

13    imposed by the district court.  As Judge Pooler recognizes in her dissent, the 

14    district court imposed the practical equivalent of a life sentence without the 

15    possibility of parole.  See post at [1, 12].   The size of that sentence alone counsels 

16    our careful, searching review of it.  But the extreme nature of the offenses 

17    compels, I think, particularly meticulous scrutiny. 




                                                  2 
       
                                                                                           13‐1706 
                                                                            United States v. Brown 
                                                                                                   
 1          This is not the first time that I have been troubled by our appellate review 

 2    in the context of the sexual abuse and exploitation of children—including the 

 3    uploading and downloading of child pornography.  In United States v. Reingold, 

 4    731 F.3d 204 (2d Cir. 2013), a panel of the Court on which I sat addressed a 

 5    district courtʹs sentence in a case involving generally similar criminal conduct.  In 

 6    that case, after sharing videos and a still image with an undercover federal agent, 

 7    the defendant pleaded guilty to one count of distributing child pornography and 

 8    was sentenced below the statutorily mandated five‐year minimum to a term of 

 9    thirty monthsʹ imprisonment.  Id. at 207‐10.   The majority opinion on review 

10    briefly described the pornography the defendant had distributed.  Id. at 216‐17.  

11    It also recounted in some detail prior sexual conduct with minors in which the 

12    relatively young defendant had engaged but for which he was not charged in the 

13    underlying indictment.  This included the defendantʹs molestation of his half‐

14    sister, id. at 207‐08, 218, 225, and sexual activities with three underage friends, id. 

15    at 208 n.4.  We determined that the applicable statutory minimum did not 

16    amount to ʺcruel and unusual punishmentʺ in violation of the Eighth 

17    Amendment, and that the district court therefore erred in arriving at a contrary 




                                                 3 
       
                                                                                                  13‐1706 
                                                                                   United States v. Brown 
                                                                                                          
 1    conclusion and imposing a lesser sentence.  Id. at 206, 230.  We then remanded 

 2    for resentencing.  Id. at 230. 

 3                  I concurred in the opinion and judgment of the Court.  I was concerned, 

 4    though, that enumerating the details of the defendantʹs actions was in some 

 5    respects unnecessary and unwarranted:   

 6                  [T]o borrow a phrase from death‐penalty cases and twist it, child 
 7                  pornography is different.[2]  Focusing on subjects that are associated 
 8                  with our most powerful taboos, these cases evoke uniquely strong, if 
 9                  differing, emotional, moral, and cultural reactions from judges, 
10                  necessarily based on the differing beliefs, values, sensitivities, and 
11                  life experiences of those judges. . . . 
12                   
13                  [W]hen we go beyond what is necessary to resolve this sort of 
14                  case, . . . we risk the appearance of explicitly or implicitly voicing 
15                  our moral indignation rather than exercising our legal judgment, 
16                  which is of course our only charge. 
17                   
                                                                  
          While reporting on Yahooʹs modification of a ʺsystem intended to scan emails for 
          2

      child pornography and spam,ʺ New York Times reporters recently observed that 
      ʺ[t]echnology companies like Yahoo, Google and Microsoft scan for child pornography 
      and are required to report any discoveries to the National Center for Missing and 
      Exploited Children.ʺ  Charlie Savage & Nicole Perlroth, Yahoo Said to Have Adapted Email 
      Scanner to Aid U.S. Surveillance, N.Y. TIMES, Oct. 6, 2016, at B1, B6.  In this regard, it 
      would appear that when compared with the subjects of most other crimes, child 
      pornography is indeed different.  And as I noted in my concurrence in Reingold, 
      ʺʹViolence against children strikes most people as a uniquely terrible phenomenon, 
      which may be why filmmakers are so fond of it.ʹʺ  731 F.3d at 232 n.7 (Sack, J., 
      concurring) (quoting A.O. Scott, After Two Children Vanish, Agony Begets Recklessness, 
      N.Y. TIMES, Sept. 20, 2013, at C12).    

                                                                     4 
       
                                                                                              13‐1706 
                                                                               United States v. Brown 
                                                                                                      
 1    Id. at 232‐33 (Sack, J., concurring) (footnotes in original omitted). 

 2          I dare say that none of my colleagues would disagree with the proposition 

 3    that our review of all sentences should be careful and objective—it is the lives 

 4    and welfare of human beings with which we are dealing.  But when we review a 

 5    sentence in a case involving the production, distribution, or possession of child 

 6    pornography, or some combination thereof—and even more so when the offense 

 7    conduct includes child molestation—we are confronted with behavior that 

 8    generates an especially strong, visceral revulsion in most, or perhaps all, of us.  It 

 9    is our certain, intense sympathy for the victims of such offenses, I think, that 

10    requires special care to guard our own objectivity and to ensure that the 

11    sentencing judge has done the same. 

12          I do not mean to suggest that disgust is not relevant to the imposition and 

13    review of a sentence—it may well be.  Its severity may, for example, reflect the 

14    depth of emotional harm, both present and future, that a defendant has inflicted 

15    upon a victim and his or her family and friends.  The publicʹs natural revulsion 

16    matters too, I think, insofar as its members suffer by empathizing with the 

17    victim, and in light of their more general legitimate interest in seeing that the 

18    offender receives just punishment. 



                                                 5 
       
                                                                                            13‐1706 
                                                                             United States v. Brown 
                                                                                                    
 1          It seems to me, however, that the emotions of a judge, standing alone—his 

 2    or her personal outrage—should be as far removed from sentencing decisions as 

 3    can practically be achieved.  Those emotions, when unconnected to those of the 

 4    victim, his or her loved ones, or the public, should not influence the severity of a 

 5    sentence.  Sentencing judges must apply the law to the facts (including the fact of 

 6    how others have emotionally responded to the crime), not vindicate their own 

 7    anger and agitation or appear to be doing so.  Similarly, part of our job as 

 8    reviewing judges is to avoid losing our own objectivity or focus because of our 

 9    own disgust.   Because of the reaction such a crime evokes in us and in the trial 

10    court, we must be particularly assiduous in assuring objectivity and propriety in 

11    assessing the sentence imposed. 

12          In that light, I find this appeal to be a difficult one.  As a panel of this Court 

13    recently pointed out (albeit in a non‐precedential order), ʺWe have in the past 

14    ordered cases reassigned when it appeared that a judge had made a ʹvisceral 

15    judgmentʹ about a party that might make it difficult for the judge to assess the 

16    case dispassionately.ʺ  United States v. Mangone, 652 F. Appʹx 15, 18 (2d Cir. 2016) 

17    (summary order) (quoting Shcherbakovskiy v. Da Capo Al Fine, Ltd., 490 F.3d 130, 

18    142 (2d Cir. 2007));  cf. United States v. Cossey, 632 F.3d 82, 87‐89 (2d Cir. 2011) (per 



                                                  6 
       
                                                                                                      13‐1706 
                                                                                       United States v. Brown 
                                                                                                              
 1    curiam) (reversing and remanding for resentencing before a different judge on 

 2    plain error review of a sentence for possession of child pornography, in part 

 3    because the district courtʹs ʺunsupported belief that [the defendant] was 

 4    prevented from controlling his behavior due to a genetic inability to do soʺ 

 5    formed part of the courtʹs analysis of the defendantʹs propensity to re‐offend). 

 6                  In this context, some of the statements made by the district court in the 

 7    course of imposing sentence in the case before us give me pause.3   Here is how 

 8    Judge Pooler put it in her since‐withdrawn opinion for a majority of this panel, 

 9    United States v. Brown, 826 F.3d 51 (2d Cir. 2016),4 in which I had joined: 

10                  The [district] court . . . discussed the seriousness of Brownʹs crimes, 
11                  noting ʺthe trauma to these three children [as] reflected in the 
12                  presentence report [and] the statements of the relatives who have 
13                  appeared on their behalf,ʺ which the court said ʺdemonstrate[d] how 
14                  drastic and dramatic the criminal conduct [was] here.ʺ  Appʹx at 100.  
15                  With respect to the possession counts, the court stated that the 
16                  children depicted in the photographs Brown possessed ʺwere 
17                  hijacked by people exactly like . . . Brown, put through [torture, 
18                  sexual intercourse, bestiality, and bondage], [and] photographed,ʺ 
19                  and that the children would worry ʺfor the rest of their li[v]e[s]ʺ that 
20                  ʺthose photographs are out there forever.ʺ  Appʹx at 100.  The court 
                                                                  
          3    Judge Pooler identifies most of these statements in her dissent.  See post at [7‐9]. 
       
         Although that opinion, which remanded the case for resentencing, has been 
          4

      withdrawn to make way for todayʹs, to the best of my knowledge, its description of the 
      proceedings in the district court remains accurate. 

                                                                     7 
       
                                                                                           13‐1706 
                                                                            United States v. Brown 
                                                                                                   
 1           also said that Brownʹs crimes were ʺas serious . . . as federal judges 
 2           confrontʺ and that Brown was ʺthe worst kind of dangerous sex 
 3           offender.ʺ  Appʹx at 101‐02.  In discussing the need to protect the 
 4           public from Brown, the court said to him, ʺ[I]t may be true that you 
 5           could not help yourself, but itʹs also true that y[ou] destroyed the 
 6           lives of three specific children . . . .ʺ  Appʹx at 101. 
 7            
 8    Id. at 56 (first ellipsis and brackets added; other brackets and ellipses in the 

 9    original).             

10           None of those statements was strictly true.  The record discloses no 

11    reason to conclude that the children depicted in the photographs taken by 

12    others that Brown possessed were ʺhijackedʺ by people ʺexactly likeʺ him 

13    or that Brown subjected his victims to torture, sexual intercourse, 

14    bestiality, and bondage, and then photographed them.  Nor could the 

15    district court have actually believed that Brownʹs crimes were ʺas serious 

16    . . .  as federal judges confront,ʺ as any judge who has dealt with deadly 

17    terrorists attacks can likely attest.  I am also skeptical that Brown qualifies 

18    as the ʺworst kind of dangerous sex offenderʺ when compared with, say, a 

19    serial child rapist.  Finally, it is not necessarily accurate to say that Brown 

20    destroyed the lives of ʺthree specific childrenʺ who will worry ʺfor the rest 

21    of their livesʺ that the photographs will be available to persons seeking 


                                                   8 
       
                                                                                           13‐1706 
                                                                            United States v. Brown 
                                                                                                   
 1    them ʺforever.ʺ  As Judge Pooler observes, one of the girls was asleep at 

 2    the time of Brownʹs abuse and, as of sentencing, remained unaware that 

 3    she was a victim of his crimes.  Post at [8].  This childʹs lack of knowledge 

 4    that Brown violated her in an atrocious manner does not mean that she is 

 5    any less a victim of his crimes.  Of course she is.  But her life, hopefully, 

 6    has not been ʺdestroyed.ʺ 

 7          I find the district courtʹs rhetorical excess disturbing.  However, do 

 8    this language and the accompanying sentence reflect ʺa ʹvisceral judgmentʹ 

 9    about a party that might make it difficult for the judge to assess the case 

10    dispassionatelyʺ?  Mangone, 652 F. Appʹx at 18.  It is, in my opinion, an 

11    uncomfortably close call.  Therefore, heeding my own warning about the 

12    dangers inherent in this sort of appeal, and the need to be watchfully 

13    meticulous because of our probable visceral reaction to the case, I had 

14    thought it the wiser course to dot our ʺiʺs and cross our ʺtʺs.  It was 

15    principally for that reason that, in joining in Judge Poolerʹs original 

16    opinion, I thought it was appropriate to remand for resentencing—to 

17    ensure that that the defendantʹs severe sentence was not based in any 

18    meaningful part on inappropriate emotional considerations. 



                                                 9 
       
                                                                                              13‐1706 
                                                                               United States v. Brown 
                                                                                                      
 1                  I think my concerns were sound.  I have now been convinced, however, 

 2    that my conclusion that a remand was therefore required was not.  For the 

 3    reasons spelled out by Judge Droney in todayʹs opinion, I agree that the 

 4    sentence—although strikingly lengthy, as Judge Pooler points out—was, as a 

 5    legal matter, both procedurally and substantively reasonable.  I am sufficiently 

 6    assured that the district judgeʹs overstatements at the time of sentencing were 

 7    rhetorical overkill (which, incidentally, is not terribly unusual in the run of 

 8    transcripts of sentencing proceedings that we review from time to time).  And I 

 9    have no reason to think that Brownʹs sentence must or would be reduced on 

10    remand.   Nor do I think that encouraging a conclusion to this appeal through 

11    our rarely employed en banc procedures, if it were to come to that, would be 

12    helpful to Brown or to the Court.5 

13                  Therefore, mindful of Judge Chinʹs reflection that ʺ[s]entencing is perhaps 

14    the most important responsibility of a trial judge, and surely the most difficult,ʺ6 

15    and in light of our ʺclearly secondary role in the process of determining an 



                                                                  
          Brown is, of course, presumably able to petition the Court to review this appeal en 
          5

      banc himself if he so chooses.   
        
       6 Chin, supra note 1. 




                                                                     10 
       
                                                                                       13‐1706 
                                                                        United States v. Brown 
                                                                                               
1    appropriate sentence,ʺ Cavera, 550 F.3d at 189, I join Judge Droney in deferring to 

2    the discretion of the district court. 

3           I join in the judgment this Court affirming the judgment of the district 

4    court.  




                                              11 
      
 1   POOLER, Circuit Judge, dissenting: 

 2         The district court’s 60‐year sentence all but ensures that Nathan Brown, a 

 3   first‐time offender who was 32 when arrested, will die in prison. Brown could 

 4   have murdered his victims, and he would not have received a harsher sentence.  

 5         What is more, Brown suffers this fate only because he was unlucky enough 

 6   to be sentenced under federal law. Under New York state law, by contrast, the 

 7   crime of “promoting an obscene sexual performance by a child” is punishable by 

 8   up to seven years’ imprisonment. See N.Y. Penal Law § 263.10 (providing that the 

 9   crime is a class D felony), id. § 70(2)(d) (providing that the maximum term of 

10   imprisonment for class D felonies “shall not exceed seven years”). If Brown had 

11   been charged with three counts of that crime, he would have received, at most, 

12   21 years’ imprisonment. 

13         The district court nonetheless concluded that the sentence was 

14   “necessary.” The majority ratifies it as “reasonable.” I cannot agree. Therefore, I 

15   respectfully dissent. 

16         Any discussion of the reasonableness of Brown’s sentence must begin with 

17   the sentencing guidelines that produced it. See generally United States v. Dorvee, 

18   616 F.3d 174 (2d Cir. 2010); United States v. Tutty, 612 F.3d 128 (2d Cir. 2010). In 



                                                1 
 1   Dorvee, we explained that the child‐pornography guidelines are “fundamentally 

 2   different from most[,] and . . . unless applied with great care, can lead to 

 3   unreasonable sentences.” Dorvee, 616 F.3d at 184. This is because, although the 

 4   guidelines are “typically developed by the Sentencing Commission using an 

 5   empirical approach based on data about past sentencing practices,” the 

 6   Commission “did not use this empirical approach in formulating the [g]uidelines 

 7   for child pornography.” Id. “Instead, at the direction of Congress, the Sentencing 

 8   Commission has amended the [g]uidelines under [Section] 2G2.2 several times 

 9   since their introduction in 1987, each time recommending harsher penalties.” Id. 

10         The current enhancements “routinely result in [g]uidelines projections 

11   near or exceeding the statutory maximum, even in run‐of‐the‐mill cases.” Id. at 

12   186. For example, a first‐time offender guilty of possessing child pornography is 

13   “likely to qualify for a sentence . . . rapidly approaching the statutory maximum, 

14   based solely on sentencing enhancements that are all but inherent to the crime of 

15   conviction.” Id.  

16         In Dorvee, these enhancements resulted in a guidelines range of 20 years’ 

17   imprisonment for distribution of child pornography. Id. at 181. We held that, 




                                               2 
 1   notwithstanding that the district court’s 20‐year sentence was within the 

 2   guidelines, the sentence was substantively unreasonable. Id. at 182‐88.  

 3         Although Dorvee did not produce child pornography, much of the Dorvee 

 4   court’s criticism of the child pornography guidelines applies to the guidelines for 

 5   production offenses as well. As with the guidelines for trafficking in child 

 6   pornography found in Section 2G2.2, the Sentencing Commission did not use an 

 7   empirical approach to develop the production guidelines found in Section 2G2.1. 

 8   Instead, the Commission has increased the base offense level and added 

 9   enhancements for production offenses “usually as a result of congressional 

10   directives.” See U.S. Sentencing Comm’n, Federal Child Pornography Offenses 249 

11   (2012) (hereinafter “2012 Commission Report”), 

12   http://www.ussc.gov/sites/default/files/pdf/news/congressional‐testimony‐and‐

13   reports/sex‐offense‐topics/201212‐federal‐child‐pornography‐

14   offenses/Full_Report_to_Congress.pdf.  

15         Though the enhancements for production offenses are not applied as 

16   commonly as the enhancements for possession and distribution, they are very 

17   frequently applied,1 and they quickly add up to recommended sentences at or 


     1 In 2015, 47.1% of sentences under Section 2G2.1 involved a victim under the age 
     of 12, 58.1% involved the commission of a sexual act or sexual contact, and 44.5% 
                                               3 
1   above the 30‐year statutory maximum.2 Brown’s case illustrates the point. The 

2   base offense level for one of Brown’s production offenses was 32, corresponding 

3   to a guidelines range of about 10 to 13 years for a first‐time offender such as 

4   Brown.3 When Brown’s three production counts are then “stacked” together 

5   under the guidelines, his base offense level for all three counts becomes 35, see 

6   U.S.S.G. § 3D1.4, corresponding to a guidelines range of about 14 to 18 years.4 




    involved a victim in the custody, care, or control of the defendant. See U. S. 
    Sentencing Comm’n, Use of Guidelines and Specific Offense Characteristics: Guideline 
    Calculation Based, Fiscal Year 2015 44 (2015), 
    http://www.ussc.gov/sites/default/files/ 
    pdf/research‐and‐publications/federal‐sentencing‐statistics/guideline‐
    application‐frequencies/2015/Use_of_SOC_Guideline_Based.pdf.  
    2 Because of these enhancements, defendants convicted of child pornography 
    offenses in federal court often receive sentences far exceeding the maximum 
    punishments allowed by state law. See generally 2012 Commission Report at 
    App’x F (listing penalties for possession, receipt, distribution, and production of 
    child pornography under state statutes). As noted, New York punishes the crime 
    of promoting an obscene sexual performance by a child with up to seven years’ 
    imprisonment. See id. at F‐15; see also N.Y. Penal Law §§ 263.10, 70(2)(d). 
    According to the Sentencing Commission, the range in New Jersey is 5‐10 years; 
    in California, 3‐8. See 2012 Commission Report at F‐2, F‐14. 
    3 The base offense level of 32 was itself imposed by Congress; the original base 
    offense level was 25, corresponding to a guidelines range of about 5 to 6 years for 
    a first‐time offender. See 2012 Commission Report at 249. 
    4 Brown was also charged with two counts of possessing child pornography. 
    Those counts did not affect Brown’s guidelines range because they “involve 
    substantially the same harm” within the meaning of Section 3D1.2 of the 
    guidelines and are therefore “grouped” with one of Brown’s production counts. 
                                              4 
 1   Brown’s offense level then increased, however, by virtue of six separate 

 2   sentencing enhancements. Taken together, these enhancements catapulted 

 3   Brown’s guidelines range to the statutory maximum on all counts—110 years in 

 4   total. 

 5             The conduct giving rise to these enhancements cannot justify such a 

 6   dramatic departure from the sentence that would have been recommended based 

 7   solely on the offense itself. For example, Brown received a two‐level 

 8   enhancement because Jane Doe 1 was in his “custody, care, or supervisory 

 9   control.” See U.S.S.G. § 2G2.1(b)(5). He received another two‐level enhancement 

10   because the offense involved a “vulnerable victim,” as Jane Doe 1 was sleeping in 

11   some of the pictures. See U.S.S.G. 3A1.1(b)(1). These two enhancements alone 

12   increased Brown’s offense level to 39 and his guidelines range to 22‐27 years. 

13   Thus, according to the guidelines, the fact that Brown was babysitting Jane Doe 

14   1, and took pictures while she was sleeping, warrants an additional eight to nine 

15   years of imprisonment. Had Brown taken pictures of a stranger while she was 

16   awake, however, no additional punishment would have been imposed. It is 

17   doubtful that these distinctions can justify nearly a decade of additional 


     The base offense level of the “group” is the highest offense level of the counts in 
     the group—here, the production count. See U.S.S.G. § 3D1.3. 

                                                5 
 1   imprisonment. Brown also received a four‐level enhancement because Jane Doe 1 

 2   was under the age of twelve. See U.S.S.G. § 2G2.1(b)(1). To be sure, Jane Doe 1’s 

 3   age was relevant to the seriousness of the offense and ought to be considered in 

 4   fashioning an appropriate sentence. But the four‐level enhancement, when 

 5   considered with the two enhancements just discussed, increased Brown’s offense 

 6   level to 43 and thus his guidelines range to the statutory maximum of 110 years.5 

 7         Particularly because of the abnormalities of the Sentencing Guidelines 

 8   covering child pornography crimes, we must be especially careful in reviewing 

 9   the substantive reasonableness of sentences assigned for these offenses. A key 

10   duty in that endeavor is to “consider whether [the] factor[s] relied on by a 


     5 The majority believes that these enhancements are justifiable because they 
     reflect “distinct harms,” and cites the opinion in United States v. Volpe, 224 F.3d 
     72, 76 (2d Cir. 2000), to support that proposition. Majority Op. at 19 n.5. In Volpe, 
     we ruled that a police officer who sexually abused a victim inflicted additional, 
     separate harms by doing so “under color of law,” and while the victim was in his 
     “custody, care, or supervisory control.” 224 F.3d at 76 (internal quotation marks 
     and citations omitted). The difference between Volpe and this case is that Volpe 
     did not involve a statute that criminalized only conduct between adults and 
     children. Id. at 74. Where, as here, the statute applies only to conduct taken by an 
     adult against a child, several enhancements purport to punish as “distinct 
     harms” conduct that is all but inherent in the situations and relationships 
     necessary to give rise to the crime. For example, it is difficult to think of a child 
     victim who is not “vulnerable.” The fact that children are vulnerable to adults’ 
     sexual abuse is very likely the reason that this crime carries such high guidelines 
     recommendations even without enhancements. The enhancement for a 
     “vulnerable victim” thus does not, in my view, punish any distinct harm. 

                                               6 
 1   sentencing court can bear the weight assigned to [them].” United States v. Cavera, 

 2   550 F.3d 180, 191 (2d Cir. 2008); see also United States v. Rigas, 583 F.3d 108, 122 (2d 

 3   Cir. 2009). I am particularly concerned that the district court in this case 

 4   misunderstood the effects of Brown’s actions, and thus relied too heavily on the 

 5   perceived harm to victims and the public in sentencing Brown.  

 6         To begin, the district court sentenced Brown to the same number of years 

 7   for the harm he inflicted upon each of the three victims, even though the record 

 8   showed serious differences among them. In the proceedings below, the district 

 9   court stated: 

10         [T]he three children here [will] worry . . . for the rest of their life, [that] 
11         those photographs are out there forever . . . . [You] destroyed the 
12         lives of three specific children . . . . You are the worst kind of 
13         dangerous sex offender. You’re not just one who looks at 
14         photographs obtained over the internet. . . . And for those reasons, 
15         there is a serious penalty to pay. . . . 
16         When I look at the first three counts and look at the specific children 
17         that are involved, then I have to say to myself[,] which one of ‘em 
18         didn’t you abuse? And my answer to that is there isn’t none of the 
19         three that you didn’t abuse.  
20         So when I look at the mandatory minimum on each of those 
21         children, I’m not willin’ to walk away from any of the three. And as to 
22         those three counts, it is my sentence and I hereby sentence you to 20 
23         years on each of those three counts to be served consecutively for a 
24         total of 60 years.  




                                                  7 
 1   App’x at 100‐02 (emphases added). The district court emphasized, repeatedly, 

 2   that Brown “destroyed the lives of three specific children,” who the district court 

 3   said would “worry . . . for the rest of their li[v]e[s]” that their “photographs are 

 4   out there forever.” App’x at 100‐01 (emphasis added). Although Brown abused 

 5   three children, his third victim was “asleep the entire time during the production 

 6   of the images and videos” and has “no knowledge of having been victimized by 

 7   Brown.” PSR ¶ 35. There is no evidence that Brown uploaded images or videos 

 8   of the third victim. Her mother refused to submit a victim impact statement 

 9   because her daughter “was unaware of the abuse” and suffered “no negative 

10   impact.” PSR ¶ 51. That does not mean that Brown’s abuse of this victim should 

11   be ignored, that it could not support some part of his sentence, or that the third 

12   victim was unharmed. It does mean, however, that the district court erred in 

13   giving Brown the same sentence for his conduct with respect to the third victim as 

14   for his conduct with respect to the other two victims, even though the other two 

15   had suffered severe psychological damage, and thus had been harmed far more 

16   seriously. 

17         The majority is unconcerned that the district court based a third of Brown’s 

18   60‐year sentence on his having “destroyed the li[fe]” of a victim, despite an 



                                               8 
 1   undisputed lack of evidence that the victim’s life had been affected at all. Seeking 

 2   to brush away the district court’s major oversight, the majority suggests that the 

 3   third victim will perhaps later learn of the abuse, and may, at that time, be 

 4   damaged as severely as the others. Majority Op. at 31. That is nothing but 

 5   speculation. Defendants have a constitutional right to be sentenced based on 

 6   “accurate information” rather than guesses, see, e.g., United States v. Juwa, 508 

 7   F.3d 694, 700 (2d Cir. 2007), a right that was surely violated in this case if the 

 8   district court actually relied on the majority’s proposed rationale.  

 9         The district court also demonstrated its overreliance on Brown’s damage to 

10   the victims and society by declaring that he is “the worst kind of dangerous sex 

11   offender,” App’x at 102, and that he is “exactly like” sex offenders who rape and 

12   torture children in order to produce child pornography. App’x at 100. Although 

13   Brown’s offenses are serious, he clearly does not fit either of those descriptions. 

14   In discussing a thirty‐year sentence for a child pornography charge in a recent 

15   case, one of our colleagues correctly observed the following regarding the “worst 

16   offenders” charged with this type of crime: 

17         They are people who force small children to engage in sexual and 
18         sadomasochistic acts, who photograph or video the scene, and who 
19         broadcast it to the world, leaving the children with the pain of the 



                                                9 
 1         experience and the anguish of knowing that degenerates are 
 2         gloating over their abuse and humiliation. 

 3   United States v. Broxmeyer, 699 F.3d 265, 303 (2d Cir. 2012) (Jacobs, J., dissenting). 

 4   Brown did not forcibly rape his victims or subject them to physical harm. He 

 5   took pictures of the genitalia of three girls, usually while they were sleeping, by 

 6   moving their underwear to the side. His offense did not involve penetration, 

 7   extreme violence, abduction, or trafficking.  

 8         The majority likewise spends substantial time describing, in great detail, 

 9   Brown’s offense and its harm to the victims. Majority Op. at 4‐7, 9‐11, 15‐17. The 

10   majority seems not to appreciate, however, that we are confronted here with 

11   actions far less depraved than those in many cases where defendants receive 

12   sentences decades shorter than Brown’s. See, e.g., United States v. Gilmore, 599 

13   F.3d 160, 162 (2d Cir. 2010) (30‐year sentence for defendant who repeatedly 

14   raped his eight‐year old daughter for two years); United States v. Swackhammer, 

15   400 F. App’x 615, 616 (2d Cir. 2010) (summary order) (168‐month sentence for 

16   defendant who repeatedly molested his children); see also United States v. Irey, 612 

17   F.3d 1160 (11th Cir. 2010) (en banc) (determining that 30‐year sentence should be 

18   imposed on one‐count indictment where defendant “raped, sodomized, and 

19   sexually tortured fifty or more little girls, some as young as four years of age, on 


                                               10 
 1   many occasions over a four‐ or five‐year period,” and “scripted, cast, starred in, 

 2   produced, and distributed worldwide some of the most graphic and disturbing 

 3   child pornography that has ever turned up on the internet”); United States v. 

 4   Castro‐Valenzuela, 304 F. App’x 986, 988 (3d Cir. 2008) (summary order) (220‐

 5   month sentence for defendant who videotaped himself violently sexually 

 6   assaulting his girlfriend’s seven‐year‐old niece).  Moreover, Brown’s 60‐year 

 7   sentence was exorbitant compared to those issued to typical federal defendants 

 8   convicted of production offenses. In 2010—the most recent year for which data is 

 9   available—the average sentence for production of child pornography was 267.1 

10   months, or approximately 22 years. See 2012 Commission Report at 253. There is 

11   no reason to think that Brown’s conduct was substantially worse than that of a 

12   typical defendant convicted under this statute. 

13         Punishing Brown as harshly as a murderer also frustrates the goal of 

14   marginal deterrence, “that is, that the harshest sentences should be reserved for 

15   the most culpable behavior.” United States v. Newsom, 402 F.3d 780, 785‐786 (7th 

16   Cir. 2005). And “[t]hose who think that the idea of marginal deterrence should 

17   play some part in criminal sentences . . . might find little room left above 

18   [Brown’s] sentence for the child abuser who physically harms his victims, who 



                                              11 
 1   abuses many different children, or who in other ways inflicts greater harm on his 

 2   victims and society.” Id. at 785‐86. 

 3         Most importantly, in my view, is the clear injustice inherent in a de facto life 

 4   sentence for Brown. As the Supreme Court has recognized, 

 5         There is a line between homicide and other serious violent offenses 
 6         against the individual. Serious nonhomicide crimes may be 
 7         devastating in their harm[,] but in terms of moral depravity and of 
 8         the injury to the person and to the public, they cannot be compared 
 9         to murder in their severity and irrevocability. This is because life is 
10         over for the victim of the murderer, but for the victim of even a very 
11         serious nonhomicide crime, life is not over and normally is not 
12         beyond repair. Although an offense like robbery or rape is a serious 
13         crime deserving serious punishment, those crimes differ from 
14         homicide crimes in a moral sense. 

15   Graham v. Florida, 560 U.S. 48, 69 (2010) (citations, alterations, and internal 

16   quotation marks omitted). Although Brown’s crimes “differ from homicide 

17   crimes in a moral sense,” he received the same sentence as a murderer. He 

18   received a sentence that “deprives [him] of the most basic liberties without 

19   giving hope for restoration.” Id. at 69‐70. It is a sentence that “means denial of 

20   hope,” that “good behavior and character improvement are immaterial,” that 

21   “whatever the future might hold in store for the mind and spirit . . . , [he] will 

22   remain in prison for the rest of his days.” Id. at 70 (alterations and internal 

23   quotation marks omitted). 


                                               12 
1         Much has been written in recent years about the problem of mass 

2   incarceration. But commuting the sentences of nonviolent drug offenders will 

3   only go so far. If we are truly to confront the problem, we must take a hard look 

4   at how we punish defendants like Nathan Brown. The role of federal appellate 

5   judges in this endeavor is, to be sure, circumscribed. Still, we have a 

6   responsibility not to stand idly by in cases when it would be “manifestly unjust 

7   to let [the] sentence stand.” Dorvee, 616 F.3d at 188. In my view, this is one of 

8   those cases. I respectfully dissent. 




                                              13